DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 2, 2021, which amends the independent claims 1, 7, and 13, amends the dependent claim 9, cancels the dependent claim 2, adds new dependent claims 25-26, and presents arguments, is hereby acknowledged. Claims 1 and 3-26 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on March 11, 2021, have been fully considered.
	Applicant argues that by this response, the independent claims 1, 7, and 13 are hereby amended to add a new limitation “receiving an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject; mapping a received magnification magnitude to one of the of the defined magnification levels; and employing a rendering medium, from among a plurality of rendering mediums, corresponding to the magnification level for rendering a display mage; and displaying the magnified subject using the mapped rendering medium and the received identifier, the rendering medium including at least one direct visual observation of the subject and stored, high resolution images of the magnified subject” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Olson, etc. (US 8705825 B2) teaches that receiving an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject (See Olson: Figs. 2-4 and 7A-C, and Col. 4 Lines 32-37, “Another function of the image handler 110 is to apply a pre-processing classifier to the digital slide image data and generate a metadata mask that, when applied to the digital slide image, produces the desired digital slide image data with an improved signal to noise ratio for analysis by the algorithm”; and Col. 8 Lines 41-58, “FIG. 7B is an expanded view of the annotation 504.  In one embodiment, the optional annotation is provided to initially define the area that includes the desired image data for processing by the algorithm.  This advantageously reduces the amount of image data to be processed by the classifier.  Once the classifier has processed the image data within the annotation 504, a metadata mask 506 is created that defines one or more regions of the digital slide 500 that include the desired image characteristic.  The metadata mask 506 can be understood as either masking the non-desired image data from the digital slide image 500 or alternatively as providing the desired image data from the digital slide image 500.  Importantly, application of the metadata mask 506 to the digital slide image 500 (or the annotation 504) results in the desired image data, which advantageously has an improved signal to noise ratio.  The metadata mask can be applied relative to the whole digital slide image 500 or relative to the annotation 504”. Note that the annotation is mapped to the identifier, the metadata is perfectly mapped to the metadata, and the rendering algorithm is mapped to the rendering medium). The remaining arguments of applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Objections
Claim 1 is objected to because of the following informalities: “mapping a received magnification magnitude to one of the of the defined magnification levels” may be “mapping a received magnification magnitude to one of the defined magnification levels”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “high resolution images of the magnified subject.,” may be “high resolution images of the magnified subject,”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “high resolution images of the magnified subject.” may be “high resolution images of the magnified subject,”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: “wherein a lower magnification level render direct visual observation of the subject matter on the slide” may be “wherein a lower magnification level render direct visual observation of the subject matter on the slide.”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the at least one visual transmission" in “wherein the at least one visual transmission includes a showing of an interconnection of a plurality of cells”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the magnification level" in “employing a rendering medium, from among a plurality of rendering mediums, corresponding to the magnification level for rendering a display mage”; "the defined magnification levels" in “mapping a received magnification magnitude to one of the of the defined magnification levels”; and "magnification levels" in “defining a plurality of magnification levels, each magnification level defining a range of magnification”.  There is insufficient antecedent basis for this limitation - "the magnification level" in the claim, i.e., if the term of "the defined magnification levels" is specified by “defining a plurality of magnification levels, each magnification level defining a range of magnification”, then, "the magnification level" has no sufficient antecedent. Note that the independent claims 7 and 13 may have the similar issues.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 21-22, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Ruddle, etc. (US 20120320094 A1) in view of Olson, etc. (US 8705825 B2), further in view of Gu, etc. (US 7292251 B1).
Regarding claim 1, Ruddle teaches that in a magnification rendering system, a method of displaying a magnified subject (See Ruddle: Fig. 1, and [0059], “With reference to FIG. 1 there is shown a flow chart illustrating a pathology method 100, at a high level, in which the viewer of the invention may be used”), comprising:
defining a plurality of magnification levels, each magnification level defining a range of magnification (See Ruddle: Fig. 4, and [0081], “The virtual slide image data 262 includes multiple images of the slide at different levels of magnification.  Scanned slide image data 270 is at a first, low level magnification (n) (e.g. suitable for a thumb-nail image), scanned slide image data 272 is at a higher level of magnification (2n) and scanned slide image data 274 is at a yet higher level of magnification (5n).  Scanned slide image data at yet higher levels of magnification may also be included in the virtual slide image data 262”);
receiving an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject (See Ruddle: Fig. 3, and [0070], “A patient table 
mapping a received magnification magnitude to one of the of the defined magnification levels (See Ruddle: Fig. 1, and [0030], “The layout rules can include one or more rules selected from: when to start a new line of slides; when to indent a new line of slides; when to group a plurality of slides; what attributes to use to define a group of slides; what level of magnification to use to display the slides; and the aspect ratio of the layout pattern”); and
employing a rendering medium, from among a plurality of rendering mediums, corresponding to the magnification level for rendering a display mage (See Ruddle: Fig. 1, and [0040], “A yet further aspect of the invention provides a computer readable medium storing in a non-transitory way computer program code or codes which when loaded into a data processing device configures the data processing device to carry out any of the method aspects of the invention and/or preferred features or combinations of features thereof”; and Fig. 6, and [0112], “FIG. 6 illustrates the result of process 410.  As can be seen, a higher magnification image 319 of a lower right hand portion of slide 314 has been displayed in second display region 304 of the user interface 300.  Also a visible guide 321, in the form of a dashed line box, is overlaid on the portion of the first region 302 corresponding to the image displayed in the second region 304.  Hence, visual guide 321 provides the user with extra information about the location in the world view of the part of the slide displayed in high magnification in the second region 304”); and
displaying the magnified subject using the mapped rendering medium and the received identifier, the rendering medium including at least one direct visual observation of the subject 
wherein the at least one visual transmission includes a showing of an interconnection of a plurality of cells (See Ruddle: Fig. 1, and [0080], “The image data stored in the file store is very large.  For example, a high resolution slide image can have a resolution of 100,000 by 80,000 pixels.  Such high resolution images are beyond the limits of most image viewers to open in their entirety.  Image data from can be transferred in a compressed or non-compressed format from the file store to the client 142, via server 136.  If the image data is transmitted in a 
wherein the at least one visual transmission is a true magnified image of a microscope slide and the indicator resides on the microscope slide (See Ruddle: Fig. 12, and [0120], “Grouping can be visually indicated by either containment (e.g. drawing a polygon around the slide), or connection (e.g. drawing one textual description for a plurality of slides) as illustrated in FIG. 12.  A further rule may specify the scale (relative to glass size) at which the slide images should be displayed in the image display region and an associated tolerance.  A further rule may specify the aspect ratio of the layout (height relative to width) and an associated tolerance.  A precedence is associated with each rule used to define the case layout and indicates the least important to the most important rule.  At step 456, a first version of the rules is determined and at step 458 the slide layout resulting from the current rule is determined”) that defines at least one of the rendering mediums of the plurality of rendering mediums, the microscope slide for providing the direct visual observation rendering medium (See Ruddle: Fig. 1, and [0062], “At step 114, one or more tissue sample blocks are created by the histopathologist.  Each part may be cut into multiple tissue pieces of the part.  The tissue pieces are then embedded in a paraffin block to produce a tissue block of uniform size.  A tissue block can have more than one 
However, Ruddle fails to explicitly disclose that receiving an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject; employing a rendering medium, from among a plurality of rendering mediums; wherein the at least one visual transmission includes a showing of an interconnection of a plurality of cells; and the indicator resides on the microscope slide that defines at least one of the rendering mediums of the plurality of rendering mediums, the microscope slide for providing the direct visual observation rendering medium.
However, Olson teaches that receiving an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject (See Olson: Figs. 2-4 and 7A-C, and Col. 4 Lines 32-37, “Another function of the image handler 110 is to apply a pre-processing classifier to the digital slide image data and generate a metadata mask that, 
employing a rendering medium, from among a plurality of rendering mediums (See Olson: Fig. 4, and Col. 7 Lines 7-23, “FIG. 4 is a flow diagram illustrating an example process for creating an image processing macro according to an embodiment of the present invention.  Initially, in step 300, the execution manager receives a selection for the first algorithm to be run as part of the macro.  Next, in step 310, the execution manager receives the parameter data that corresponds to the selected algorithm.  The parameter data may advantageously include a metadata image mask.  In some cases, all of the parameter may not be provided when the 
the indicator resides on the microscope slide that defines at least one of the rendering mediums of the plurality of rendering mediums, the microscope slide for providing the direct visual observation rendering medium (See Olson: Fig. 1, and Col. 4 Lines 56-67 ~ Col. 5 Lines 1-3, “In accordance with this function, the image handler 110 accesses image data from a data storage area 30 that includes a plurality of digital slide images.  The image handler 110 analyzes the image data using the classifier to identify image data that corresponds to a desired characteristic that is associated with the classifier.  Image data this is not identified as corresponding to the desired characteristic is included in a metadata mask that defines one or more contiguous regions of the image data.  Accordingly, the metadata mask may be a series of X,Y locations in the image data that collectively define one or more contiguous regions that do not include the desired characteristic.  The metadata mask can be stored in data storage area 40 as a string or a vector or some other convenient format for such data as will be understood by those having skill in the art”. Note that the rectangle of the annotation region may be mapped to the visual indicator).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Ruddle to have receiving an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject; 
However, Ruddle, modified by Olson, fails to explicitly disclose that wherein the at least one visual transmission includes a showing of an interconnection of a plurality of cells.
However, Gu teaches that wherein the at least one visual transmission includes a showing of an interconnection of a plurality of cells (See Gu: Fig. 3, and Col. 4 Lines 26-38, “FIG. 3 illustrates the process of image acquisition using a high-resolution scanner, a light microscope with a digital camera and a computer.  An image of the entire specimen is first captured with a high-resolution slide scanner or a light microscope using an objective lens at a very low magnification.  This image of the entire specimen slide is used as the background image of the virtual slide.  Higher-power images are then captured with the microscope and the digital camera from different areas of the same specimen using different objective lenses.  All acquired images are saved in a folder containing logically-related image data in a computer.  The VT program packages them into a virtual slide for transmission and viewing”; and Col. 4 Lines 40-49, “The VT system can be divided into the following six operational stages: acquire images, package images, transmit and retrieve images, display images, manipulate images and provide information feedback.  Physically, the VT system comprises a memory unit and processing unit.  The processing unit is in communication with the memory unit and is configured by the processor to perform such functions as capturing and storing images, generating and storing a link map between the images and transmitting the stored information to other users at remote computers through computer network”). 

claim 3, Ruddle, Olson, and Gu teach all the features with respect to claim 1 as outlined above. Further, Ruddle teaches that the method of claim 1 wherein the magnification magnitude represents a continuum of a range and the magnification levels define subranges of the range (See Ruddle: Fig. 10, and [0109], “At step 414, the corresponding bounds of the image of the slide at a higher level of magnification are determined From the user input, the viewer application calculates the position of the centre of region 304 in the world view coordinate system, and the width and height of the world that is shown in region 304 at the current zoom.  The view centre, width and height are used to calculate the bounds of the world that are visible in the view.  Then the view magnification is calculated from the width and height of the view in world coordinates, and the width and height of the display region in pixels”).
Regarding claim 4, Ruddle, Olson, and Gu teach all the features with respect to claim 3 as outlined above. Further, Ruddle teaches that the method of claim 3 further comprising receiving a user input indicative of the magnification magnitude (See Ruddle: Fig. 10, and [0109], “At step 414, the corresponding bounds of the image of the slide at a higher level of magnification are determined From the user input, the viewer application calculates the position of the centre of region 304 in the world view coordinate system, and the width and height of the world that is shown in region 304 at the current zoom.  The view centre, width and height are used to calculate the bounds of the world that are visible in the view.  Then the view magnification is calculated from the width and height of the view in world coordinates, and the width and height of the display region in pixels”), and rendering the display image on a user device (See Ruddle: Fig. 10, and [0111], “At step 432, it is determined whether all tiles for 
Regarding claim 5, Ruddle, Olson, and Gu teach all the features with respect to claim 3 as outlined above. Further, Ruddle teaches that the method of claim 3 further comprising detecting when the magnification level transitions to a different subrange (See Ruddle: Fig. 10, and [0108], “Hence, at step 412, a user input is received indicating a pan, zoom or select command for a user.  For example, the user might place a cursor closer to feature 315 in the second region 304 and double click”), and in response, repeating the mapping and rendering the display image according to the remapped rendering medium (See Ruddle: Fig. 10, and [0110], “If the tile is locally available at step 422, then processing proceeds to step 430 which renders the tile data at the required magnification from the local memory”; and [0111], “When it is determined at step 438 that all slides having a part visible in second region 304 have been processed then at step 444, rendering of the new view has been completed and processing returns 446 to 412 where the viewer programme awaits further user input”).
claim 6, Ruddle, Olson, and Gu teach all the features with respect to claim 3 as outlined above. Further, Gu teaches that the method of claim 1 wherein the magnification levels include 3 levels, further comprising a magnified true image of a microscope slide, high resolution photographs of a microscopic slide, and images of cell biology (See Gu: Fig. 1, and Col. 3 Lines 37-55, “He usually views the slide with a low-power objective lens first to exam the entire specimen and then switches to a higher-power objective lens to have a closer look at different areas of interests.  Essentially, he views static images in a dynamic manner.  The VT system works the same way.  It captures the image of a entire slide with a high-resolution scanner.  Alternatively, a low-power objective lens connected with a digital image capturing device such as digital camera can be used for the image of the entire slide.  Subsequently, high-power images are captured for selected areas with several high-power resolution lens with different magnification also connected with the digital image capturing device.  The captured images are converted into a digitized images and stored.  A link map information is then generated to link the image of the entire slide to the higher-power images.  All these images, information concerning their location relative to specimen and magnifications, together with associated text data are then packaged and transmitted to a remote computer accessible by a user”).
Regarding claim 7, Ruddle, Olson, and Gu teach all the features with respect to claim 1 as outlined above. Further, Ruddle, Olson, and Gu teach that a magnification rendering apparatus (See Ruddle: Fig. 1, and [0059], “With reference to FIG. 1 there is shown a flow chart illustrating a pathology method 100, at a high level, in which the viewer of the invention may be used”), comprising: 

a plurality of magnification levels, each magnification level defining a range of the magnification and responsive to a user input specifying the magnification magnitude (See Ruddle: Fig. 10, and [0110], “At step 416, a loop is started over all of the slides wholly or partially visible within the new image boundary.  Then, from a first one of those slides, at step 418, the level of magnification closest to the previously calculated magnification is determined For that level of magnification, a loop is begun at step 420 for each of the tiles of the slide that will be visible in the second image region 304.  At step 422, it is determined whether that tile is currently loaded into local memory.  If not, then at step 426, the loading process is called to read the image data for that tile at the required level of magnification into local memory and flagged as dynamic While the tile data is being downloaded, the viewer renders an image for that tile using the highest level of magnification currently available in local memory at step 428.  Hence, in this way, some image is always presented to the user so that there are no blank parts of the image while data is being fetched.  If the tile is locally available at step 422, then processing proceeds to step 430 which renders the tile data at the required magnification from the local memory.  As the rendering process obtains the tile image data directly from local memory using a direct pointer to the memory location of the image data, then the access time is reduced thereby speeding up the rendering process”);

a visual eyepiece configured to receive an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject (See Olson: Figs. 2-4 and 7A-C, and Col. 4 Lines 32-37, “Another function of the image handler 110 is to apply a pre-processing classifier to the digital slide image data and generate a metadata mask that, when applied to the digital slide image, produces the desired digital slide image data with an improved signal to noise ratio for analysis by the algorithm”; and Col. 8 Lines 41-58, “FIG. 7B is an expanded view of the annotation 504.  In one embodiment, the optional annotation is provided to initially define the area that includes the desired image data for processing by the algorithm.  This advantageously reduces the amount of image data to be processed by the classifier.  Once the classifier has processed the image data within the annotation 504, a metadata mask 506 is created that defines one or more regions of the digital slide 500 that include the desired image characteristic.  The metadata mask 506 can be understood as either masking the non-desired image data from the digital slide image 500 or alternatively as providing the desired image data from the digital slide image 500.  Importantly, application of the metadata mask 506 to the digital slide image 500 (or the annotation 504) results in the desired image data, which advantageously has an improved signal to noise ratio.  The metadata mask can be applied relative to the whole digital slide image 500 or relative to the annotation 
a plurality of rendering mediums (See Olson: Fig. 4, and Col. 7 Lines 7-23, “FIG. 4 is a flow diagram illustrating an example process for creating an image processing macro according to an embodiment of the present invention.  Initially, in step 300, the execution manager receives a selection for the first algorithm to be run as part of the macro.  Next, in step 310, the execution manager receives the parameter data that corresponds to the selected algorithm.  The parameter data may advantageously include a metadata image mask.  In some cases, all of the parameter may not be provided when the macro is created.  Advantageously, the execution manager can collect a partial set of parameter data and then when the macro is run, the execution manager can prompt the user for the needed additional parameter data.  For example, the user or program requesting the macro be run will also have to identify the digital slide to be processed, and optionally the subregion of the image on which the algorithm will operate”), each rendering medium of the plurality of rendering mediums corresponding a respective one of the magnification levels for rendering a display mage of a magnified subject on a user display based on the magnification magnitude, the received identifier and the mapped magnification level (See Ruddle: Fig. 1, and [0040], “A yet further aspect of the invention provides a computer readable medium storing in a non-transitory way computer program code or codes which when loaded into a data processing device configures the data processing device to carry out any of the method aspects of the invention and/or preferred features or combinations of features thereof”; and Fig. 6, and [0112], “FIG. 6 illustrates the result of process 410.  As can be seen, a higher magnification image 319 of a lower right hand 
the rendering medium configured to display at least one direct visual observation of the magnified subject using the mapped rendering medium, the rendering medium including at least one visual transmission of the subject and stored (See Gu: Fig. 3, and Col. 4 Lines 26-38, “FIG. 3 illustrates the process of image acquisition using a high-resolution scanner, a light microscope with a digital camera and a computer.  An image of the entire specimen is first captured with a high-resolution slide scanner or a light microscope using an objective lens at a very low magnification.  This image of the entire specimen slide is used as the background image of the virtual slide.  Higher-power images are then captured with the microscope and the digital camera from different areas of the same specimen using different objective lenses.  All acquired images are saved in a folder containing logically-related image data in a computer.  The VT program packages them into a virtual slide for transmission and viewing”; and Col. 4 Lines 40-49, “The VT system can be divided into the following six operational stages: acquire images, package images, transmit and retrieve images, display images, manipulate images and provide information feedback.  Physically, the VT system comprises a memory unit and processing unit.  The processing unit is in communication with the memory unit and is configured by the processor to perform such functions as capturing and storing images, generating and storing a link map between the images and transmitting the stored information 
wherein the at least one visual transmission includes a showing of an interconnection of a plurality of cells (See Ruddle: Fig. 1, and [0080], “The image data stored in the file store is very large.  For example, a high resolution slide image can have a resolution of 100,000 by 80,000 pixels.  Such high resolution images are beyond the limits of most image viewers to open in their entirety.  Image data from can be transferred in a compressed or non-compressed format 
wherein the at least one visual transmission is a true magnified image of a microscope slide and the indicator (See Olson: Fig. 1, and Col. 4 Lines 56-67 ~ Col. 5 Lines 1-3, “In accordance with this function, the image handler 110 accesses image data from a data storage area 30 that includes a plurality of digital slide images.  The image handler 110 analyzes the image data using the classifier to identify image data that corresponds to a desired characteristic that is associated with the classifier.  Image data this is not identified as corresponding to the desired characteristic is included in a metadata mask that defines one or more contiguous regions of the image data.  Accordingly, the metadata mask may be a series of X,Y locations in the image data that collectively define one or more contiguous regions that do not include the desired characteristic.  The metadata mask can be stored in data storage area 40 as a string or a vector or some other convenient format for such data as will be understood by those having skill in the art”. Note that the rectangle of the annotation region may be mapped to the visual indicator) resides on the microscope slide (See Ruddle: Fig. 12, and [0120], “Grouping can be visually indicated by either containment (e.g. drawing a polygon 
Regarding claim 8, Ruddle, Olson, and Gu teach all the features with respect to claim 7 as outlined above. Further, Ruddle teaches that the apparatus of claim 7 further comprising magnification logic for displaying a magnified subject using the rendering medium corresponding to the mapped magnification level, the rendering medium including at least one of visual transmissions of the subject and stored, high resolution images of the magnified subject (See Ruddle: Fig. 3, and [0069], “FIG. 3 shows an entity relationship diagram 150 illustrating the various data items provided by the LIS and file store 140. It will be appreciated that depending on the embodiment, various data items may be omitted or added.  The entity relationship diagram illustrates a plurality of tables each storing various data items usable by the computing system 130. Some of the tables are provided as part of the LIS 132. Others of the data items are provided by the file store 140. Dashed line 152 illustrates the segregation between tables 154 provided by LIS 132 and tables 156 provided by file store 140. However, as server 136 can communicate with LIS 132 via network 134, server 136 has access to the data items of LIS 132 as needed”).
Regarding claim 9, Ruddle, Olson, and Gu teach all the features with respect to claim 8 as outlined above. Further, Ruddle teaches that the apparatus of claim 8 wherein the magnification apparatus includes a microscope responsive to slides, the slides containing visual representations of subject matter for magnification, further comprising:
an interface to a database of renderable media, the database including renderable media corresponding to the subject matter on the slide (See Ruddle: Fig. 2, and [0066], “FIG. 2 
Regarding claim 10, Ruddle, Olson, and Gu teach all the features with respect to claim 9 as outlined above. Further, Ruddle and Gu teach that the apparatus of claim 9 wherein the renderable media in the database includes:
images of the subject matter on the slide, the images having a greater resolution than the subject matter on the slide (See Ruddle: Fig. 3, and [0077], “A slide image table or virtual slide table 230 stores various data items relating to the scanned image of the physical slide.  The virtual slide data items 232 include a data item directly or indirectly identifying the location of the stored image data (image URL (Uniform Resource Location)), for each individual slide.  The virtual slide data also includes the accession number for the specimen, as also present in table 180, and various data relating to the scanning of the slide, such as the physical size of the glass side, the scanning resolution, the magnification of the original scan and the size of the tissue sample on the slide.  Some of this data may be captured automatically by the scanner and some of the data may be manually input or retrieved from LIS”); and

Regarding claim 11, Ruddle, Olson, and Gu teach all the features with respect to claim 8 as outlined above. Further, Ruddle and Olson teach that the apparatus of claim 8 further comprising magnification logic operative to:
receive the identifier and the metadata as a result of scanning the slide (See Olson: Figs. 2-4 and 7A-C, and Col. 4 Lines 32-37, “Another function of the image handler 110 is to apply a pre-processing classifier to the digital slide image data and generate a metadata mask that, when applied to the digital slide image, produces the desired digital slide image data with an improved signal to noise ratio for analysis by the algorithm”; and Col. 8 Lines 41-58, “FIG. 7B is an expanded view of the annotation 504.  In one embodiment, the optional annotation is provided to initially define the area that includes the desired image data for processing by the algorithm.  This advantageously reduces the amount of image data to be processed by the classifier.  Once the classifier has processed the image data within the annotation 504, a metadata mask 506 is created that defines one or more regions of the digital slide 500 that 
referencing, based on the metadata, the renderable media corresponding to the slide (See Olson: Figs. 2 and 7A-C, and Col. 4 Lines 32-55, “Another function of the image handler 110 is to apply a pre-processing classifier to the digital slide image data and generate a metadata mask that, when applied to the digital slide image, produces the desired digital slide image data with an improved signal to noise ratio for analysis by the algorithm.  The image handler 110 may apply the pre-processing classifier to the digital slide image at its native resolution or at another resolution.  In one embodiment, the image handler 110 applies the pre-processing classifier to the digital slide image at its native (i.e., scanned) resolution to create the metadata mask and then scales the metadata mask to the desired image resolution and applies the metadata mask to image data from the digital slide at the desired resolution.  In an alternative embodiment, the image handler 110 applies the pre-processing classifier to the digital slide image at a resolution other than the native resolution.  For example, a digital slide image file may advantageously include a plurality of complete images, each complete image at a different resolution.  In such an example digital slide image file, a baseline image corresponds to the 
mapping, based on the magnification magnitude, the magnification level (See Ruddle: Fig. 1, and [0030], “The layout rules can include one or more rules selected from: when to start a new line of slides; when to indent a new line of slides; when to group a plurality of slides; what attributes to use to define a group of slides; what level of magnification to use to display the slides; and the aspect ratio of the layout pattern”); and
rendering, from the database, either the images of the subject matter of the predetermined renderings based on the mapping (See Olson: Fig. 4, and Col. 7 Lines 7-23, “FIG. 4 is a flow diagram illustrating an example process for creating an image processing macro according to an embodiment of the present invention.  Initially, in step 300, the execution manager receives a selection for the first algorithm to be run as part of the macro.  Next, in step 310, the execution manager receives the parameter data that corresponds to the selected algorithm.  The parameter data may advantageously include a metadata image mask.  In some cases, all of the parameter may not be provided when the macro is created.  Advantageously, the execution manager can collect a partial set of parameter data and then when the macro is run, the execution manager can prompt the user for the needed additional parameter data.  For example, the user or program requesting the macro be run will also have to identify the digital slide to be processed, and optionally the subregion of the image on which the algorithm will operate”).
claim 12, Ruddle, Olson, and Gu teach all the features with respect to claim 9 as outlined above. Further, Ruddle teaches that the apparatus of claim 9 wherein the identifier is at least one of a QR code, bar code, RFID or textual element (See Ruddle: Fig. 3, and [0073], “A part table 190 stores data items relating to each individual part of a particular specimen.  The part data items 192 include data items relating to a unique identifier for each part, the part name, the part type and a free text field for comments on the part”).
Regarding claim 13, Ruddle, Olson, and Gu teach all the features with respect to claim 1 as outlined above. Further, Ruddle, Olson, and Gu teach that a computer program product on a non-transitory computer readable storage medium having instructions that, when executed by a processor, perform a method of method of rendering a magnified interactive image of educational media (See Ruddle: Fig. 1, and [0059], “With reference to FIG. 1 there is shown a flow chart illustrating a pathology method 100, at a high level, in which the viewer of the invention may be used”), the method comprising:
identifying a plurality of magnification levels (See Ruddle: Fig. 4, and [0081], “The virtual slide image data 262 includes multiple images of the slide at different levels of magnification.  Scanned slide image data 270 is at a first, low level magnification (n) (e.g. suitable for a thumb-nail image), scanned slide image data 272 is at a higher level of magnification (2n) and scanned slide image data 274 is at a yet higher level of magnification (5n).  Scanned slide image data at yet higher levels of magnification may also be included in the virtual slide image data 262”); 
assigning, to each identified magnification level, a rendering medium from a plurality of rendering mediums (See Olson: Fig. 4, and Col. 7 Lines 7-23, “FIG. 4 is a flow diagram illustrating an example process for creating an image processing macro according to an embodiment of the 
receiving an input indicative of a desired subject for observation (See Ruddle: Fig. 3, and [0070], “A patient table 160 stores various data items relating to individual patients and includes a patient ID data item 162 providing a unique identifier for each patient”); 
receiving an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject (See Olson: Figs. 2-4 and 7A-C, and Col. 4 Lines 32-37, “Another function of the image handler 110 is to apply a pre-processing classifier to the digital slide image data and generate a metadata mask that, when applied to the digital slide image, produces the desired digital slide image data with an improved signal to noise ratio for analysis by the algorithm”; and Col. 8 Lines 41-58, “FIG. 7B is an expanded view of the annotation 504.  In one embodiment, the optional annotation is provided to initially define the area that includes the desired image data for processing by the algorithm.  This advantageously reduces the amount of image data to be processed by the classifier.  Once the classifier has processed the image data within the annotation 504, a metadata mask 506 is created that 
receiving an input indicative of a magnification magnitude (See Ruddle: [0036], “The method can further comprise receiving user input selecting at least a portion of the image of the part of the piece of material from the first slide image.  User input can also be received selecting at least a portion of the image of the piece of material from the second slide image.  The selected portion of the image of the piece of material of the first slide image and the selected portion of the image of the piece of material of the second slide image can be displayed in a further display region of the display device”); 
mapping the magnification magnitude to a magnification level (See Ruddle: Fig. 1, and [0030], “The layout rules can include one or more rules selected from: when to start a new line of slides; when to indent a new line of slides; when to group a plurality of slides; what attributes to use to define a group of slides; what level of magnification to use to display the slides; and the aspect ratio of the layout pattern”); and 

displaying a magnified subject using the mapped rendering medium and the received identifier, the rendering medium including at least one direct visual observation of the subject and stored, high resolution images of the magnified subject (See Ruddle: Fig. 3, and [0069], “FIG. 3 shows an entity relationship diagram 150 illustrating the various data items provided by the LIS and file store 140.  It will be appreciated that depending on the embodiment, various data items may be omitted or added.  The entity relationship diagram illustrates a plurality of tables each storing various data items usable by the computing system 130.  Some of the tables are provided as part of the LIS 132.  Others of the data items are provided by the file store 140.  Dashed line 152 illustrates the segregation between tables 154 provided by LIS 132 and tables 156 provided by file store 140.  However, as server 136 can communicate with LIS 132 via 
wherein the at least one visual transmission (See Gu: Fig. 3, and Col. 4 Lines 26-38, “FIG. 3 illustrates the process of image acquisition using a high-resolution scanner, a light microscope with a digital camera and a computer.  An image of the entire specimen is first captured with a high-resolution slide scanner or a light microscope using an objective lens at a very low magnification.  This image of the entire specimen slide is used as the background image of the virtual slide.  Higher-power images are then captured with the microscope and the digital camera from different areas of the same specimen using different objective lenses.  All acquired images are saved in a folder containing logically-related image data in a computer.  The VT program packages them into a virtual slide for transmission and viewing”; and Col. 4 Lines 40-49, “The VT system can be divided into the following six operational stages: acquire images, package images, transmit and retrieve images, display images, manipulate images and provide information feedback.  Physically, the VT system comprises a memory unit and processing unit.  The processing unit is in communication with the memory unit and is configured by the processor to perform such functions as capturing and storing images, generating and storing a 
wherein the at least one visual transmission is a true magnified image of a microscope slide and the indicator (See Olson: Fig. 1, and Col. 4 Lines 56-67 ~ Col. 5 Lines 1-3, “In accordance with this function, the image handler 110 accesses image data from a data storage area 30 that includes a plurality of digital slide images.  The image handler 110 analyzes the image data using the classifier to identify image data that corresponds to a desired characteristic that is associated with the classifier.  Image data this is not identified as corresponding to the desired characteristic is included in a metadata mask that defines one or more contiguous regions of the image data.  Accordingly, the metadata mask may be a series of X,Y locations in the image data that collectively define one or more contiguous regions that do 
Regarding claim 14, Ruddle, Olson, and Gu teach all the features with respect to claim 13 as outlined above. Further, Ruddle teaches that the computer program product of claim 13, wherein the method further comprises displaying a magnified subject using the mapped rendering medium, the rendering medium including at least one of visual transmissions of the subject and stored, high resolution images of the magnified subject (See Ruddle: Fig. 3, and [0069], “FIG. 3 shows an entity relationship diagram 150 illustrating the various data items provided by the LIS and file store 140. It will be appreciated that depending on the embodiment, various data items may be omitted or added.  The entity relationship diagram illustrates a plurality of tables each storing various data items usable by the computing system 130. Some of the tables are provided as part of the LIS 132. Others of the data items are provided by the file store 140. Dashed line 152 illustrates the segregation between tables 154 provided by LIS 132 and tables 156 provided by file store 140. However, as server 136 can communicate with LIS 132 via network 134, server 136 has access to the data items of LIS 132 as needed”).
Regarding claim 15, Ruddle, Olson, and Gu teach all the features with respect to claim 14 as outlined above. Further, Gu teaches that the method of claim 14 wherein the 
Regarding claim 16, Ruddle, Olson, and Gu teach all the features with respect to claim 15 as outlined above. Further, Ruddle teaches that the method of claim 15 further comprising displaying, with the rendered display image, cues for transitioning to a different magnification level (See Ruddle: [0030], “The layout rules can include one or more rules selected from: when to start a new line of slides; when to indent a new line of slides; when to group a plurality of slides; what attributes to use to define a group of slides; what level of magnification to use to display the slides; and the aspect ratio of the layout pattern”).
claim 21, Ruddle, Olson, and Gu teach all the features with respect to claim 1 as outlined above. Further, Ruddle teaches that the method of claim 1 wherein a lower magnification level render direct visual observation of the subject matter on the slide (See Ruddle: Fig. 5, and [0087], “When the image viewer is opened, an initial view of the case is presented to the user, as illustrated in FIG. 5.  FIG. 5 shows a schematic illustration of a user interface 300 of the image viewer application as displayed on a display device of client computer 142.  The user interface 300 may include various control elements which are omitted from the Figures for the sake of clarity.  The user interface of viewer 144 includes a first display region 302.  On opening the viewer, the first display region 302 is automatically populated with low magnification images of all of the slides in the case, as described in greater detail below.  However, in other embodiments, the first display region may automatically be populated with just a sub-group of all of the slides for a case or with a plurality of slides from different cases.  The user interface 300 includes a second display region 304.  The second display region 304 displays images of at least one or more of the slides of the case, but at a higher magnification than those shown in the first display region”).
Regarding claim 22, Ruddle, Olson, and Gu teach all the features with respect to claim 21 as outlined above. Further, Ruddle teaches that the method of claim 21 wherein the magnification level is in response to a user input specifying the magnification magnitude (See Ruddle: Fig. 10, and [0109], “At step 414, the corresponding bounds of the image of the slide at a higher level of magnification are determined From the user input, the viewer application calculates the position of the centre of region 304 in the world view coordinate system, and the width and height of the world that is shown in region 304 at the current zoom.  The view 
Regarding claim 25, Ruddle, Olson, and Gu teach all the features with respect to claim 1 as outlined above. Further, Olson and Gu teach that the method of claim 1 wherein the true magnified image is defined by the magnified subject on the microscope slide (See Gu: Fig. 1, and Col. 3 Lines 37-55, “He usually views the slide with a low-power objective lens first to exam the entire specimen and then switches to a higher-power objective lens to have a closer look at different areas of interests.  Essentially, he views static images in a dynamic manner.  The VT system works the same way.  It captures the image of a entire slide with a high-resolution scanner.  Alternatively, a low-power objective lens connected with a digital image capturing device such as digital camera can be used for the image of the entire slide.  Subsequently, high-power images are captured for selected areas with several high-power resolution lens with different magnification also connected with the digital image capturing device.  The captured images are converted into a digitized images and stored.  A link map information is then generated to link the image of the entire slide to the higher-power images.  All these images, information concerning their location relative to specimen and magnifications, together with associated text data are then packaged and transmitted to a remote computer accessible by a user”) and the identifier is proximate to the magnified subject on the microscope slide (See Olson: Figs. 2-4 and 7A-C, and Col. 4 Lines 32-37, “Another function of the image handler 110 is to apply a pre-processing classifier to the digital slide image data and generate a metadata mask that, when applied to the digital slide image, produces the desired digital slide image data .

Claims 17-20, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddle et al. (2012/0320094) in view of Olson, etc. (US 8705825 B2), further in view of Gu et al. (7,292,251) and McGill (US20150269849).
Regarding claim 17, Ruddle, Olson, and Gu teach all the features with respect to claim 13 as outlined above. However, Ruddle fails to explicitly disclose that the method of claim 13 wherein the rendering mediums include previously stored images of molecular level structures.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Ruddle to have the method of claim 13 wherein the rendering mediums include previously stored images of molecular level structures as taught by McGill in order to tailor digital assets to an education level of an audience (See McGill: [0099], “Additionally, digital assets can be tailored to an education level of an audience.  For example, a level of complexity of the digital asset can be set according to an education level of an audience that will view an animation.  Additionally or alternatively, parts of the digital asset can be concealed based on the education level”). Ruddle teaches a method and system that may automatically display multiple slides in the primary region in the first magnification and a second region displayed in a secondary magnification based on the user inputs, and McGill teaches a system and method that may provide different complexity of the magnified image with molecular structures to different level of students. Therefore, it is obvious to one of ordinary skill in the art to modify Ruddle by McGill to provide molecular structure information 
Regarding claim 18, Ruddle, Olson, Gu, and McGill teach all the features with respect to claim 17 as outlined above. Further, Ruddle and McGill teach that the method of claim 17 further comprising recognizing, on a microscopic slide (See Ruddle: Fig. 5, and [0087], “When the image viewer is opened, an initial view of the case is presented to the user, as illustrated in FIG. 5.  FIG. 5 shows a schematic illustration of a user interface 300 of the image viewer application as displayed on a display device of client computer 142.  The user interface 300 may include various control elements which are omitted from the Figures for the sake of clarity.  The user interface of viewer 144 includes a first display region 302.  On opening the viewer, the first display region 302 is automatically populated with low magnification images of all of the slides in the case, as described in greater detail below.  However, in other embodiments, the first display region may automatically be populated with just a sub-group of all of the slides for a case or with a plurality of slides from different cases.  The user interface 300 includes a second display region 304.  The second display region 304 displays images of at least one or more of the slides of the case, but at a higher magnification than those shown in the first display region”), an indicator corresponding to the images of cell biology (See McGill: Fig. 12, and [0095], “Any suitable scientific concept can be conveyed using methods of the invention including, for example: protein structure, dynamics, activity, or binding; embryonic development; cosmological concepts or general relativity; cell biology phenomenon such as cell signaling pathways or actin/myosin function; organismal behavior such as eusocial insect colony 
Regarding claim 19, Ruddle, Olson, and Gu teach all the features with respect to claim 13 as outlined above. Further, McGill teaches that the method of claim 13 wherein the magnification levels include 2 levels, further comprising magnified true images from an optical telescope and high-resolution photographs of an astrological region (See McGill: Fig. 26, and [0147], “FIG. 26 illustrates use of an electronic device to interact with a model of a complex natural system such as a whole cell model.  A whole cell model could be assembled from curated molecular models in the database.  Systems and methods of the invention can be used to provide models that cover a substantial entirety of a complex natural system.  For example, an ecological system such as the water cycle or population biology can be modeled.  Astronomical and cosmological phenomenon such as energy and gravitational dynamics of galaxies and the space between them may be modeled.  Organisms may be modeled, such as substantially all of the organ system in a body, or the development of an organism over time (e.g., embryonic stages).  Neural networks and the architecture and function of the brain may be modeled.  In certain embodiments, methods and systems of the invention are used to provide a visual cell”).
Regarding claim 20, Ruddle, Olson, Gu, and McGill teach all the features with respect to claim 19 as outlined above. Further, McGill teaches that the method of claim 19 wherein the rendering mediums include astrological images (See McGill: Fig. 26, and [0147], “FIG. 26 illustrates use of an electronic device to interact with a model of a complex natural system such as a whole cell model.  A whole cell model could be assembled from curated molecular models 
Regarding claim 23, Ruddle, Olson, and Gu teach all the features with respect to claim 1 as outlined above. Further, McGill teaches that the method of claim 1, wherein an actual visual image of the interconnection of the plurality of cells is illustrated (See McGill: Figs. 7-9, and [0079], “The skeleton is built by adding joints 805 to model 701.  Rigging can include using Maya's Joint Tool from the Animation menu to create a skeleton when, for example, beginning work on a geometric structure.  For example, if protein is modeled as a mesh, and a scientist wishes to illustrate conformational changes upon binding, the Joint Tool can be used to introduce joints into the mesh, which will be connected by bones (here, bones, joints, and skin refer to the control tools known in the animation arts).  Joints are oriented in that their axis (e.g., defining the pivot) is oriented appropriately.  Typically, orienting is done before the geometry is bound to the skeleton.  In Maya, a joint will be represented by a wireframe sphere.  Joints are connected by bones 809, which are represented by wireframe pyramids with the point pointing towards the child when joints 805 are parented together.  Generally, a bone 809 will extend between a parent and a child joint 805.  A skeleton can be assembled to correspond 
Regarding claim 24, Ruddle, Olson, Gu, and McGill teach all the features with respect to claim 23 as outlined above. Further, McGill teaches that the method of claim 23, wherein the actual visual image does not illustrate an identifier (See McGill: Fig. 11, and [0092], “In certain embodiments, MEL or Python scripts start directly from a PDB coordinate file and generate ribbon, surface or particle representations.  In some embodiments, the MEL or Python scripts read from the PDB file, e.g., atom-by-atom.  Typically, a set of coordinates will be given to each atom and any bonds indicated in the PDB file will be treated as indicating a connection to another atom.  Shading groups are created in the Maya dependency graph.  MEL scripts set shading for each atom and create a sphere in the dependency graph.  For each bond, a cylinder is created.  These models created by MEL scripts may be lighter and cleaner that exports from Chimera or PyMOL since they have been built within Maya using optimized types of geometry, such as NURBS, for example.  The geometry file once loaded into Maya appears as a structure in a display.  For example, where a PDB file is imported, the protein molecule will be displayed (see FIG. 6 for an example).  The molecule in the display can be rotated, translated, and scaled 
Regarding claim 26, Ruddle, Olson, and Gu teach all the features with respect to claim 1 as outlined above. Further, McGill teaches that the method of claim 1 further comprising transitioning the rendering medium between the direct visual observation and a stored image based on a received level of magnification (See McGill: [0102], “In some embodiments, digital models may include elements or portions that are tagged with an education level so that systems may selectively exclude those elements or portions for education levels that do not match the tag.  For example, in biochemistry, it is thought that in an enzyme-catalyzed reaction, the substrate will fleetingly occupy a highest-energy transition state and that the nature of this transition state precludes its ever being observed according to quantum principles.  A model of the substrate may include rigging allowing the substrate to assume the transition state form and may further include rigging that vibrates or blurs the surface geometry at the instant the transition state form is assumed to prevent direct and instantaneous visualization of the transition state form.  For an animation in which the education level is, for example, elementary school, any depiction of the transition state may be excluded and the enzyme-catalyzed reaction may be depicted simply as substrate-in, product out.  For college level animations, the transition state may be depicted for an instant during the reaction.  For an animation intended for a post-doctoral biochemist with an understanding of quantum physics, the uncertain transition state may be depicted”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612